Citation Nr: 1533043	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received in order to reopen a claim seeking service connection for skin cancer, to include malignant skin neoplasms of the left side of the neck, left shoulder, right arm, and basal cell carcinoma.

4.  Entitlement to service connection for skin cancer, to include malignant skin neoplasms of the left side of the neck, left shoulder, right arm, and basal cell carcinoma, to include as due to exposure to Agent Orange and/or sunlight.

5.  Entitlement to service connection for scars as residuals of treatment for skin cancer.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and R.M.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to August 1967 and from May 1968 to August 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2009, June 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the March 2009 rating decision, the RO denied service connection for PTSD, bilateral hearing loss, and tinnitus.  In October 2009, the Veteran submitted a claim for service connection for PTSD, bilateral hearing loss, tinnitus, and skin cancer.  The Veteran also identified outstanding VA treatment records from Bay Pines VA Medical Center (VAMC).

In the June 2010 rating decision, the RO denied reopening the claims for service connection for bilateral hearing loss, tinnitus, and malignant melanoma; and continued the denial of PTSD.  While the June 2010 rating decision characterized the bilateral hearing loss and tinnitus claims as claims to reopen, the Board observes that the Veteran submitted additional evidence within the year from the March 2009 rating decision that originally denied the service connection claims, as such, the previous March 2009 rating decision had not become final.  Accordingly, the bilateral hearing loss and tinnitus claims are being adjudicated on a de novo basis without the need for new and material evidence.  See 38 C.F.R. § 3.156(b) (2014).

As regards to characterization of the new and material issue and service connection issue on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims have been received and, in view of the Board's favorable disposition on the Veteran's request to reopen the claims on appeal, the Board has characterized the issues on appeal as encompassing both matters as set forth on the title page.

In a March 2008 rating decision, the RO denied reopening a claim of service connection for carcinoma to the left side of the neck, left shoulder, and right arm, and denied service connection for basal cell carcinoma.  In October 2009, the Veteran filed a claim to establish service connection for carcinoma skin cancer.  In October 2009, the RO sought clarification with regards to the Veteran's cancer.  The report of general information form documents that the Veteran indicated that the basal cell carcinoma encompassed his face, left shoulder, and right arm and was getting worse.  During the pendency of this appeal, the Veteran initiated another claim of entitlement to service connection for skin cancer due to in-service sun exposure.  See August 2012 VA Form 21-526b.  A January 2013 rating decision denied reopening the claim, characterizing it as basal cell carcinoma.  See February 1, 2013 notification.  In January 2014, the Veteran submitted a NOD with the January 2013 rating decision, and in December 2014, the RO issued a statement of the case (SOC).  The Veteran submitted a timely substantive appeal on this issue in January 2015.  Throughout the pendency of his appeal, the Veteran has asserted that skin cancer is the result of exposure to Agent Orange and/or extreme sunlight exposure while serving in the Republic of Vietnam.  At the April 2015 hearing, the Veteran asserted that, while he lived in Florida all of his life, he did not have unprotected exposure to the sunlight like he had in Vietnam. 

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

In light of the Court's decision in Clemons, the varying skin diagnoses of record, and the Veteran's assertions, the Board has expanded and recharacterized the reopened claim on appeal as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

In April 2015, a video-conference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file. During the hearing, the Veteran was granted an additional 60 days to submit evidence.

Relevant to PTSD, as noted, the June 2010 rating decision denied the Veteran's claim.  Although the Veteran initially disagreed with the denial, he did not submit a substantive appeal.  In July 2014, the Veteran submitted a new claim for PTSD.  In a February 2015 rating decision, the RO denied the Veteran's claim.  In March 2015 correspondence, the Veteran expressed his disagreement with the denial.  The RO has not adjudicated the issue of whether the 2010 rating decision which denied service connection for PTSD was final.  Additionally, it must also address the issue of entitlement to service connection for a psychiatric disorder in the event the Veteran has any other diagnosed psychiatric disabilities.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals the documents are either duplicative of the VBMS documents, or not relevant to the issues on appeal.

The reopened, scars, bilateral hearing loss, and PTSD claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's tinnitus is etiologically related to noise exposure during his military service.

2.  In an August 1996 rating decision, the RO denied service connection for carcinoma left side of neck, left shoulder, right arm, melanoma on back, finding that such was not associated with herbicide exposure, or otherwise related to service.

3.  In a March 2008 rating decision, the RO denied reopening the claim for service connection for carcinoma left side of neck, left shoulder, right arm, melanoma; and denied service connection for basal cell carcinoma (claimed as other skin conditions), finding that new and material evidence had not been presented; and, that basal cell carcinoma is not associated with herbicide exposure, or otherwise related to service.

4.  Evidence received since the March 2008 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim for skin cancer.



CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).

2.  The August 1996 rating decision that denied the Veteran's claim for service connection for carcinoma left side of neck, left shoulder, right arm, melanoma on back is final.  38 U.S.C.A. § 7105(c) (West 1996) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999) [(2014)]. 

3.  The March 2008 rating decision that denied reopening the Veteran's claim for service connection for carcinoma left side of neck, left shoulder, right arm, melanoma; and denied service connection for basal cell carcinoma is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2014)].

4.  New and material evidence to reopen the previously denied claims of entitlement to service connection for skin cancer, to include malignant skin neoplasms of the left side of the neck, left shoulder, right arm, and basal cell carcinoma has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

As the Board's decision to grant the tinnitus claim and reopen the Veteran's claim for service connection for skin cancer constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.  The Board notes, however, consideration of the merits of the reopened skin cancer claim is deferred pending additional development consistent with the VCAA.

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

In the instant case, the Board observes that the Veteran's military occupational specialty was a Marine Hull Repairman.  The Veteran indicates that he was exposed to extremely loud noises, to include the diesel engines on the boats.  Further, during the April 2015 hearing, the Veteran testified that in addition to the diesel engine noise, he was also exposed to grenades and various weapons.  The Veteran indicated that during missions on their river boats, they were required to tie up the boats at night and then throw grenades in the river at staggered times in order to prevent enemy swimmers from attacking the vessel.  The Veteran noted that when the grenades detonate, the noise through the steel hulled boats was very loud.  The Board finds that the Veteran is competent to report that he experienced noise exposure in service and that he has experienced tinnitus since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  Further, the Board finds the Veteran's reports of in-service noise exposure credible as such are consistent with his military service, to include those as a repairman that worked on boats.  Accordingly, the Veteran's in-service exposure to excess noise is acknowledged.

The Board further finds that the Veteran has a current diagnosis of tinnitus.  38 C.F.R. § 3.303.  In this regard, a January 2009 VA audiological evaluation documents tinnitus.  Therefore, the remaining inquiry is whether such disorder is related to his in-service noise exposure.

As noted, it is not in dispute that during his service the Veteran had substantial exposure to diesel engine noise working as a repairman.  In a July 2008 statement, the Veteran indicated that the ringing started in service and continues to the present.  Furthermore, during the April 2015 hearing, the Veteran reiterated in testimony that he experienced ringing in his ears since active duty, and that such has increased in severity over the years.  One way of substantiating a claim of service connection is by showing that a chronic disease became manifest in service, and has persisted.  As previously discussed, the Veteran is competent to provide evidence that he experiences/experienced tinnitus as such is a symptom capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The record presents no reason to question the credibility of the Veteran's accounts that he had the onset of tinnitus (described as ringing in his ears) in service, and that he has experienced tinnitus since.  Accordingly, he has substantiated this claim, and service connection for tinnitus is warranted.

New and Material Evidence Claim

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, entitlement to service connection for carcinoma left side of neck, left shoulder, right arm, melanoma on back was initially denied in an August 1996 rating decision.  At that time, the RO considered treatment records from Dr. T dated from 1990 to 1994, and from Dr. P. dated from 1990 to 1991.  The records documented treatment for the Veteran's skin cancer.  The evidence did not show any relationship to service.  As a result, the RO denied the Veteran's claim on the basis that there was no evidence of such disability associated with service, to include herbicide exposure. 

The Veteran was notified of the RO's decision and his appellate rights in August 1996.  He did not appeal this decision.  Consequently, the August 1996 rating decision became final. 

In September 2007, the Veteran submitted a claim requesting service connection for basal cell carcinoma, malignant melanoma, and other skin conditions as presumptively related to Agent Orange exposure.

In a March 2008 rating decision, the RO denied reopening service connection for carcinoma left side of the neck, left shoulder, right arm, melanoma as no new and material evidence had been presented; and denied service connection for basal cell carcinoma (claimed as other skin conditions), as such was not a presumptive disease of Agent Orange exposure, and was not otherwise shown to be related to service.

The Veteran was notified of the RO's decision and his appellate rights in April 2008.  He did not appeal this decision.  Consequently, the April 2008 rating decision is final.

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. In this regard, the Board acknowledges that no additional evidence was received during the applicable period, therefore, the Board finds that no new and material evidence was received prior to the expiration of the appeal period stemming from the March 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, no additional service department records have been associated with the claims file.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are inapplicable to the present claim.

In October 2009, the Veteran submitted a request to reopen his service connection claim for skin cancer.  In a June 2010 rating decision, the RO denied reopening the Veteran's service connection claim for skin cancer.  In a November 2011 private report, Dr. C. G. N., Jr. suggests that the Veteran's current skin cancer disability is related to the ultra violet damage he received while serving in the military in Vietnam.  Furthermore, in a January 2012 opinion, VA treating physician, D.J.H., MD indicated that the Veteran's skin cancer was at least as likely as not related to sun exposure the Veteran encountered while performing tasks in Vietnam. Finally, during the April 2015 hearing, the Veteran testified that while he has lived in Florida all of his life, he was always protected from the ultra-violet rays.  He indicated that since service he has not had an occupation that required him to be in the sun, as he had his own graphic design business and he worked indoors.  He also indicated that recreationally he goes fishing about once a month.  He stated that when he goes fishing he always wears a hat and long sleeves.  See page 32, hearing transcript.

The Board finds that the November 2011 private report, the January 2012 VA opinion, as well as the Veteran's and R.M.'s testimony presented during the April 2015 hearing is new evidence, which raises a reasonable possibility of substantiating the skin cancer claim.  For the purposes of reopening the claim only, the aforementioned evidence is considered credible evidence which, when considered with the other evidence of record, raises a reasonable possibility of establishing that the Veteran has skin cancer that is related to his military service. See Shade, supra. 

Accordingly, the claim for entitlement to service connection for skin cancer, to include malignant skin neoplasms of the left side of the neck, left shoulder, right arm, and basal cell carcinoma is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.

New and material evidence has been received to reopen the previously-denied claims for entitlement to service connection for skin cancer, to include malignant skin neoplasms of the left side of the neck, left shoulder, right arm, and basal cell carcinoma; to this extent, the appeal is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated. 

Regarding the Veteran's PTSD claim, as noted, a February 2015 rating decision purported to continue to deny such claim.  In March 2015 correspondence, the Veteran expressed his disagreement with the denial.  The RO has mischaracterized the issue as a new claim and failed to adjudicate the issue of whether the 2010 rating decision which denied service connection for PTSD was final.  Additionally, it must also address the issue of entitlement to service connection for a psychiatric disorder in the event the Veteran has any other diagnosed psychiatric disabilities.  Following this, the RO must issue a statement of the case as the Veteran has initiated an appeal to the denial of PTSD.  .  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Relevant to the bilateral hearing loss claim, The Veteran first filed his claim for bilateral hearing loss in July 2008.  He contends that such is related to his duties with regards to working as a Marine Hull repairman.  Indeed, he testified that in addition to exposure to loud diesel engines on the boat.  He also had to qualify with weapons at the rifle range without hearing protection.  Further, after deployment to Vietnam, he went through refresher training of the weapons without hearing protection.  The Veteran's witness at the hearing, R.M., who was stationed in Vietnam in the same unit and at the same time as the Veteran, indicated that their river boats were armed with the weapons and during the missions they would tie up the boats at night and be required to throw grenades in the river at staggered times to prevent enemy swimmers from attacking the vessel.  The Veteran and Mr. R.M. noted that when the grenades detonate, the noise going through the steeled hulled boats was quite remarkable.  They also indicated that numerous times they would berth in Dong Tam, South Vietnam, and that their boats would be tied up immediately next to 105mm artillery barges that would discharge all hours of the day and night and was very noisy.  The Veteran has indicated that he experienced problems with his hearing during service and such continues.  Mr. R.M., who is also his brother-in-law and has known the Veteran for over 40 years also notes the Veteran started having difficulty hearing in service and has had continuous hearing problems since service.

At a January 2009 VA hearing loss examination, the audiologist diagnosed bilateral hearing loss as defined by VA regulations.  See 38 C.F.R. § 3.385 (2014).  The examiner opined that the Veteran's hearing loss was less likely than not (less than a 50 percent probability) related to his military service.  The examiner noted that acoustic trauma was conceded, however the Veteran also had previous occupational and some recreational noise exposure, therefore it could not be determined how much of the current hearing loss was due to which type of exposure.  

The Board finds the opinion of the January 2009 examiner to be inadequate as it appears the report was based on inaccurate facts.  To that end, while there is some note of post-service noise exposure, it appears that the examiner did not take into consideration the Veteran's contentions that he was exposed to significant loud noises on a constant basis, that he experienced hearing loss in service and has experienced such since service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, a remand is required to obtain a new examination and opinion regarding the etiology of the Veteran's diagnosed hearing loss.

Relevant to the Veteran's skin cancer and residual scars for such treatment, the Veteran contends that his malignant melanomas and basal cell carcinomas are due to Agent Orange exposure or extreme sunlight exposure while performing his duties in Vietnam.

The Board notes that malignant melanoma and basal cell carcinoma are not on the list of diseases that are presumptively associated with exposure to herbicide agents. See 38 C.F.R. § 3.309(e).  The Board notes, however, the claim may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").  

With regards to sunlight exposure, the Veteran's treating VA physician provided an opinion in January 2012 that states, in part, "sun damage at a younger age is believed to be most important in the causation of skin cancer".  The examiner noted that there is a 50 percent chance that the Veteran's history of many skin carcinomas are related to the sun exposure he encountered while performing his duties in Vietnam.  The Board finds this opinion ambiguous and lacks rationale.  Thus, the opinion is not only inadequate, but also assigned no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.").  As such, the Board finds that remand is required to obtain a VA examination and opinion regarding the etiology of the Veteran's diagnosed skin cancer.

With regard to the Veteran's claim for service connection for scars as a residual disability due to treatment for skin cancer, the Board notes that, as development is required in order to establish service connection for skin cancer, the scar claim is inextricably intertwined with the claim for service connection for skin cancer.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The outcome of the residual scar claim is dependent upon whether service connection is established for the Veteran's skin cancer.  Thus, as such claim is inextricably intertwined, the claim for service connection for scars must be remanded as well.  Harris, 1 Vet. App. 80.

Finally, it does not appear as if all treatment records have been associated with the claims file.  Indeed, during the April 2015 hearing, the Veteran indicated that he was seen in the early 1970s with regards to his skin cancer.  He identified a Dr. Nelson from a private insurer.  Further he noted that he was seen by VA as early as 1986 for skin cancer.  Also, the Veteran indicated in a December 2013 letter that he continues with treatment for removal of various cancerous tumors.  Upon review of the file, VA treatment records dated from 2002 to 2010 are associated with the file.  Upon remand, all identified treatment records should be obtained and considered in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's PTSD claim, as noted, a February 2015 rating decision, purported to continue to deny such claim.  In March 2015 correspondence, the Veteran expressed his disagreement with the denial.  The RO has mischaracterized the issue as a new claim and failed to adjudicate the issue of whether the 2010 rating decision which denied service connection for PTSD was final and must issue a decision on this claim.  Additionally, it must also address the issue of entitlement to service connection for a psychiatric disorder in the event the Veteran has any other diagnosed psychiatric disabilities.  Following this, the RO must issue a statement of the case as the Veteran has initiated an appeal to the denial of PTSD.  .  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue is to be returned to the Board only if an adequate and timely substantive appeal is filed

2.  The Veteran should be given an opportunity to identify any additional outstanding VA or non-VA treatment records referable to his bilateral hearing loss and skin cancer disabilities.  Request that the Veteran provide authorization in order to provide the AOJ the authority to obtain outstanding treatment records from the early 1970s from Dr. Nelson.  

Further, obtain and upload all outstanding VA treatment records relevant to bilateral hearing loss and skin carcinomas dated from 1986 to 2001; and from 2011 forward.  

Thereafter, such records should be obtained for consideration in his appeal.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Following the completion of the above development, the AOJ should afford the Veteran a VA audiological examination to provide an etiological opinion concerning his claimed bilateral hearing loss.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's lay and clinical history of acoustic trauma and symptoms (to include information relating to the time of onset and frequency), and current complaints.  Specific information regarding the type and duration of noise exposure during the Veteran's service period should be elicited and recorded.  A comprehensive evaluation and any tests deemed necessary should be completed. 

The examiner is asked to furnish an opinion with respect to the following questions:

Based on a review of the entire record, including, but not limited to, the Veteran's reported history of acoustic trauma in service, his lay statements, and post-service clinical evidence, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed bilateral hearing loss had its onset during service or during the first post-service year; or is otherwise related to service, to include as due to in-service noise exposure.

In answering the question posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining noise exposure in service, and that his reports must be considered in formulating the requested opinion.  A complete rationale must be given for any opinion expressed.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.

4.  Following the completion of the above development, the AOJ should afford the Veteran an appropriate VA examination to provide an etiological opinion concerning his skin carcinomas and any residual scarring.  The examiner should review the claims folder and note such review in the examination report.  After an examination of the Veteran, to include any indicated testing and photographs, the examiner should render an opinion as to the following:

a.  Whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's skin cancer is related to his service, to include sunlight exposure, or whether such a relationship is unlikely (less a 50 percent likelihood).

b.  Whether the Veteran's skin cancer is at least as likely as not (a 50 percent or higher likelihood) a result of exposure to herbicides such as Agent Orange, or whether such a relationship is unlikely (less than a 50 percent likelihood).

The examiner may not rely solely on the fact that the Veteran's skin cancer is not on the presumptive list of diseases associated with herbicide exposure.  Rather, the examiner must opine as to whether or not there is a direct relationship between the Veteran's skin cancer and the in-service herbicide exposure and must provide specific reasons in support of the opinion, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the Veteran's skin cancer, and whether the condition has manifested itself in an unusual manner.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached. If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.

Relevant to any residual scarring, if the Veteran's skin cancer is deemed to be as due to his military service, the examiner should report as to whether any scarring is a residual to the removal of skin carcinomas.  Thereafter, the examiner should perform a skin examination and provide comment as to the description of each scar.

5.  The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case, to include a review of all evidence submitted since the last adjudication of the claims and provide the Veteran and his attorney the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant unless he is notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


